Citation Nr: 0213762	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for ulcerative colitis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1979 
to December 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.   

In the July 2000 rating action, the RO also increased the 
appellant's disability rating for her service-connected 
arthritis of multiple large joints, from zero percent to 10 
percent disabling, effective from November 29, 1999.  In 
September 2000, the appellant filed a Notice of Disagreement 
(NOD) and contended that she was entitled to an effective 
date earlier than November 29, 1999, for assignment of the 10 
percent evaluation.  Specifically, the appellant maintained 
that the effective date should have been December 28, 1997, 
the date of her original claim.  A Statement of the Case 
(SOC) was issued in September 2000, and the appellant 
submitted a substantive appeal (VA Form 9) in November 2000.  
By a March 2002 decision, the RO granted the appellant's 
claim and assigned an effective date of February 28, 1997, 
for the assignment of the 10 percent evaluation for 
arthritis.  This award was 10 months earlier than what was 
sought by the veteran.  Therefore, the March 2002 rating 
decision represents a full grant of the benefit sought by the 
appellant.  Accordingly, this issue is not before the Board.


FINDING OF FACT

The appellant's service-connected ulcerative colitis is 
manifested by frequent bowel movements, abdominal cramping, 
diarrhea, nausea, and occasional blood and mucus in her 
stools; however, the appellant does not currently experience 
anemia, malnourishment, or weight loss.  



CONCLUSION OF LAW

A rating in excess of 30 percent for service-connected 
ulcerative colitis is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
ulcerative colitis in an October 1981 rating action.  At that 
time, the RO assigned a 30 percent disability rating under 
Diagnostic Code 7323 for the appellant's service-connected 
ulcerative colitis, effective from January 1, 1981.  

In a February 1986 rating action, the RO reduced the rating 
for the appellant's ulcerative colitis, from 30 percent to 10 
percent disabling under Diagnostic Code 7323, effective from 
May 1, 1986.  However, in an April 1987 rating action, the RO 
increased the rating for the colitis from 10 percent to 30 
percent disabling under Diagnostic Code 7323, effective from 
November 6, 1986.  

In December 1989, the appellant underwent a VA examination.  
At that time, she stated that she had four to five bowel 
movements per day and that her stools were loose, but not 
watery.  The appellant indicated that she did not have any 
bloody stools, but that she had some abdominal pain.  
According to the appellant, she took prednisone, 
sulfasalazine, and Imodium.  Upon physical examination, there 
were no masses palpated in the abdomen and no areas of 
tenderness or rigidity.  The bowel sounds were slightly 
accentuated.  The diagnosis was ulcerative colitis.  

A VA Hospital Summary shows that in March 1991, the appellant 
was hospitalized for five days after complaining of 
midepigastric pain.  While she was hospitalized, she 
underwent an esophagogastroduodenoscopy.  Upon her discharge, 
she was diagnosed with exacerbation of ulcerative colitis.  

A VA examination was conducted in July 1991.  At that time, 
the appellant stated that she usually had three to four bowel 
movements per day, but that some days she had approximately 
six to seven per day.  Upon physical examination of the 
abdomen, there were no masses palpated.  The diagnosis was of 
ulcerative colitis.  

In March 1993, the appellant underwent a VA examination.  At 
that time, she reported that she had four bowel movements per 
day which were runny with mucus, but no blood was present.  
The appellant revealed that she had cramping every day, 
usually before bowel movements.  She stated that she also had 
perianal pain and perianal fissures which would drain and 
spontaneously close, and then reform and drain again.  
According to the appellant, in February 1992, she underwent 
an abscess incision and drainage.  The appellant indicated 
that she took prednisone. The physical examination showed 
that she did not appear malnourished.  Her abdomen was soft 
and bowel sounds were present in all four quadrants.  She had 
mild tenderness in the left lower quadrant with deep 
palpation.  Rectal examination revealed spontaneously 
draining abscess at the two o'clock position.  She had no 
anal rectal incontinence demonstrated with Valsalva maneuver.  
The examining physician noted that she was mildly anemic.  
The pertinent diagnoses included the following:  (1) 
inflammatory bowel disease-ulcerative colitis vs. Crohn's 
colitis, and (2) perianal abscess, recurrent, spontaneously 
draining.  The examining physician stated that a recent 
colonoscopy, dated in March 1993, revealed colitis and an 
anal fissure.  

A VA examination was conducted in January 1994.  The 
appellant stated that approximately every six months, she had 
flare-ups of her colitis.  She indicated that she had pain 
around the anus and rectum, and suffered from diarrhea.  The 
appellant also complained of bleeding, soiling, and fecal 
leakage on occasion.  The physical examination showed that 
the appellant was well nourished in no acute sign of 
distress.  The abdomen was soft, nontender without evidence 
of organomegaly, masses, tenderness, or rigidity.  Upon 
rectal examination, there was a fibrous band that was present 
at the 12 o'clock position, and there was a healing fistula 
with a fistulous tract palpable in the three o'clock 
position.  The examination was extremely painful.  The 
diagnosis was of ulcerative colitis with complications of 
multiple perirectal fistulous formations.  

In October 1994, the RO received outpatient and inpatient 
treatment records from the VA Medical Center (VAMC) in Kansas 
City, from October 1991 to August 1994.  The records show 
intermittent treatment for the appellant's ulcerative 
colitis.  

A VA examination was conducted in April 1996.  At that time, 
the appellant complained of occasional diarrhea and 
intermittent tenesmus.  She also complained of mid-epigastric 
cramping and sharp abdominal pain of one year's duration.  
The appellant indicated that she had bowel movements 
approximately four to five times per day, and that she had 
occasional fecal leakage.  Upon physical examination, the 
examining physician noted that there were no signs of 
malnutrition or dehydration.  He stated that as of March 
1995, the appellant was not anemic.  Normal bowel sounds were 
heard in all four quadrants of normal frequency and duration.  
She had no epigastric or abdominal tenderness, and she had no 
guarding or rebound.  The appellant's current weight was 121 
pounds and her maximum weight over the past year was 
approximately 128 pounds.  The diagnosis was of ulcerative 
colitis, active, but mild.  The examiner recommended the 
appellant undergo additional testing and in May 1996, she 
underwent an upper endoscopy and a colonoscopy, both of which 
were reported to be normal.  

A medical statement from Donald R. Campbell, M.D., dated in 
August 1996, shows that at that time, Dr. Campbell indicated 
that he had been caring for the appellant for approximately 
eight years and that he followed her inflammatory bowel 
disease (IBD).  Dr. Campbell stated that the appellant's IBD 
behaved like Crohn's Disease, but histologically it appeared 
to be ulcerative colitis.  According to Dr. Campbell, during 
the period of time he had cared for the appellant, she had 
undergone four different surgical procedures for incision and 
drainage of recurrent peri-rectal abscesses.  Dr. Campbell 
reported that it was necessary to maintain her on Prednisone.  

In December 1997, the RO received outpatient treatment 
records from the Kansas City VAMC, from February to December 
1997.  The records reflect that in November 1997, the 
appellant stated that she had had a flare-up three weeks 
earlier and that Dr. Campbell had increased her Prednisone.  
The appellant noted that she was having four bowel movements 
per day without blood but with occasional mucus.  She 
indicated that her stools were occasionally loose, depending 
on her diet.  Upon physical examination, the appellant's 
abdomen was tender over the right side with possible 
thickened loop of bowel.  

In January 1998, the appellant underwent a VA examination.  
The examining physician noted that the appellant had been 
diagnosed with Crohn's disease and that she had a perirectal 
abscess complicating her disease.  The appellant stated that 
she had drainage around the perirectal area that was foul 
smelling approximately three to four times every month.  She 
indicated that she had four to five stools that were loose 
daily, and approximately three to four times every month, she 
had profusely watery diarrhea.  The appellant reported 
hematochezia approximately one to two times every month in 
her stool, and she revealed that she had a lot of mucus in 
her stool daily.  According to the appellant, she also had 
abdominal cramping which had recently become more frequent.  
She stated that she had nausea approximately twice every 
week.  She denied any weight gain or loss.  Upon physical 
examination, the examining physician stated that the 
appellant appeared well nourished despite her severe Crohn's 
disease.  The appellant had a fistula in her perineal area 
located at approximately four o'clock which appeared to be a 
sinus tract.  The diagnosis was of Crohn's disease 
complicated by perirectal abscess as well as perineal 
fistula.  

An outpatient treatment record from the Kansas City VAMC 
shows that in December 1998, the appellant underwent a 
follow-up examination.  At that time, she stated that she was 
doing fairly well.  The appellant indicated that she was 
still experiencing crampy abdominal pain virtually every day 
(generally right-sided) and that it was slightly better after 
a bowel movement.  She noted that she was currently having 
five loose to semi-formed stools per day.  According to the 
appellant, she rarely had blood associated with her bowel 
movements, but she did note mucus when her stools were 
formed.  The physical examination showed that bowel sounds 
were normoactive throughout without masses or organomegaly.  
There was mild tenderness on deep palpation in both upper 
quadrants.  The assessment was of IBD (clinical course 
consistent with Crohn's disease and histology consistent with 
ulcerative colitis).  

In November 1999, the appellant underwent a VA examination.  
At that time, she reported chronic diarrhea with six bowel 
movements per day.  The appellant stated that she had 
occasional blood and mucus in her stools.  She indicated that 
she continued to have an open fistula with drainage of stool 
at the right side of her rectum.  The appellant reported a 10 
pound weight gain in the past year.  She revealed that she 
had chronic nausea but no vomiting.  Her current medications 
included prednisone and sulfasalazine.  The physical 
examination of the right buttock revealed a fistulous tract 
with drainage of feculent material.  The examining physician 
noted that the appellant was using a gauze pad.  There was 
mild erythema surrounding the fistulous tract and tenderness.  
The diagnoses were fistulizing Crohn's disease and perirectal 
fistula with drainage.  

In March 2002, the RO received outpatient treatment records 
from the Kansas City VAMC, from October 1999 to January 2002.  
The records reflect that in March 2000, the appellant 
underwent a follow-up examination.  At that time, she 
complained of gas and fatigue.  The appellant reported that 
she had abdominal pain a couple of times per week and that 
she had had "flares" about three times since her last visit 
in October.  During her flare-ups, she had seven to ten 
stools per day and blood in the stools.  She noted that 
currently, she had approximately four to five stools per day.  
The assessment was of inflammatory bowel disease and 
irritable bowel syndrome.  In a July 2000 follow-up 
examination, the appellant complained of intermittent 
diarrhea and bloating.  She stated that on average, she had 
four to five stools per day of small caliber.  The appellant 
reported a small amount of fecal incontinence and noted that 
she had occasional cramping pain.  According to the 
appellant, occasionally she had blood in her stool.  The 
appellant revealed that her symptoms interrupted both her 
work and her social life due to the need to be close to a 
bathroom for frequent bowel movements.  The diagnosis was of 
Crohn's disease, stable.  

The Kansas City VAMC treatment records reflect that in a 
January 2001 follow-up examination, the appellant complained 
of gas, bloating, and some fecal incontinence.  She stated 
that she had four to five loose stools per day.  Upon 
physical examination, the appellant's abdomen was nontender 
with no masses.  The assessment was of Crohn's disease with 
mild activity and probably IBS component. The records further 
show that in a January 2002 follow-up examination, the 
appellant stated that she had three to four bowel movements 
per day and that she was soiling her clothes every day.  The 
appellant noted that she wore a pad on her fistula.  
According to the appellant, her condition was fairly stable.  
The assessment was that the appellant's Crohn's disease was 
currently inactive.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the appellant's service-connected 
ulcerative colitis has been rated as 30 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7323.  Under 
Diagnostic Code 7323, a 30 percent evaluation is appropriate 
for moderately severe ulcerative colitis, with frequent 
exacerbations.  For severe impairment, with numerous attacks 
a year and malnutrition, and with the individual's health 
being only fair during remissions, a 60 percent rating is to 
be assigned.  Pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess warrants a 100 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2002).  

The appellant maintains that her current rating is not high 
enough in light of the disability that her ulcerative colitis 
causes.  She indicates that she suffers from two "attacks" 
per month of chronic diarrhea and occasional blood in her 
stools.  The appellant further maintains that she suffers 
from abdominal cramping, severe gas, and bloating due to her 
ulcerative colitis.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In the instant case, the Board acknowledges the appellant's 
reports of frequent exacerbations of her service-connected 
colitis.  She has consistently described frequent bowel 
movements, abdominal cramping, blood in her stools, and the 
need for multiple medications, including Prednisone.  
Significantly, however, although the medical evidence 
confirms that the appellant has undergone consistent 
treatment for frequent exacerbations of colitis, these 
records also show that she has not experienced malnutrition.  
In this regard, the Board notes that a March 1993 examination 
revealed no evidence of malnourishment.  In addition, at the 
appellant's January 1994 VA examination, the examiner noted 
that the appellant was well nourished and in no acute sign of 
distress.  The Board further notes that at the appellant's 
April 1996 VA examination, there were no signs of 
malnutrition or dehydration.  Moreover, while the Board 
recognizes that at the appellant's March 1993 VA examination, 
the examiner noted that she was mildly anemic, the Board 
notes that in April 1996, the examiner stated that as of 
March 1995, the appellant was not anemic.  

The Board observes that there is also no evidence of record 
of any significant weight loss due to problems with colitis.  
At an April 1996 VA examination, the appellant's weight was 
121 pounds and her maximum weight over the previous year was 
approximately 128 pounds.  In addition, at the appellant's 
January 1998 VA examination, she denied any weight gain or 
loss.  It was noted that she appeared well nourished despite 
her disease.  Moreover, in November 1999 she reported a 10 
pound weight gain in the previous year.  

In light of the above, without evidence of numerous attacks 
of ulcerative colitis a year and malnutrition, with the 
veteran's health being only fair during remission, a 
disability evaluation of 60 percent cannot be awarded.  See 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2002).  Therefore, 
the Board concludes that the evidence of record does not 
support a rating in excess of 30 percent for the appellant's 
service-connected ulcerative colitis.  The preponderance of 
the evidence is against the claim.

The Board recognizes that in July 2002 argument made by the 
appellant's representative, it was contended that the 
symptomatology of the appellant's service-connected 
ulcerative colitis included fecal incontinence and that 
Diagnostic Code 7323 did not account for that symptom.  Thus, 
the representative maintained that the appellant's ulcerative 
colitis was more consistent with the application of 
Diagnostic Code 7332 which addressed the rectum and anus, and 
impairment of sphincter control.  However, the Board notes 
that the appellant is service-connected for peri-rectal 
abscess with fistulous formation, which has been evaluated 
separate from ulcerative colitis under Diagnostic Code 7332.  
Thus, the appellant is already receiving compensation for any 
fecal incontinence, and to base the rating for ulcerative 
colitis on such symptoms would constitute improper 
pyramiding.  38 C.F.R. § 4.14 (2002).  Accordingly, the Board 
concludes that the 30 percent rating under Diagnostic Code 
7323 for the appellant's service-connected ulcerative colitis 
is appropriate.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected ulcerative colitis, interference with her 
employment is to be expected.  The rating criteria account 
for such a thing.  Nevertheless, the record does not reflect 
frequent periods of hospitalization because of the service-
connected disability in question, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that at 
the appellant's March 1993 VA examination, she stated that 
for the last eight years, she had worked as a mail handler, 
and that she had lost approximately two weeks of work every 
year for flare-ups.  In addition, according to the Kansas 
City VAMC outpatient treatment records, in January 2002, the 
appellant indicated that she was working as a forklift 
operator and had missed approximately six days in the last 
year for medical reasons, usually diarrhea, or personal 
reasons.  However, the appellant also reported that she had 
not been hospitalized for five years and had not visited an 
emergency room for treatment of her disease for approximately 
five years.  Thus, the evidence of record does not reflect 
any factor which presents an exceptional case.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes outpatient and inpatient treatment records from the 
Kansas City VAMC, from October 1991 to August 1994, February 
to December 1997, December 1998, and October 1999 to January 
2002, and a VA medical statement from Dr. Campbell, dated in 
August 1996.  The appellant has been afforded the opportunity 
to present evidence and argument in support of the claim.  In 
addition, by a Supplemental Statement of the Case, dated in 
March 2002, the appellant was informed of the enactment of 
the VCAA and its content.  Thus, the Board concludes that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed her of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate her claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of her, and 
what evidentiary development VA undertook on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant has undergone 
numerous VA examinations pertinent to her service-connected 
ulcerative colitis, most recently in January 1998 and 
November 1999.  In sum, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
the implementing regulations. 



ORDER

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

